ORDER
This matter having been duly presented to the Court, it is ORDERED that HOWARD A. GROSS of CHERRY HILL, who was admitted to the bar of this State in 1992, and who was suspended from the practice of law for a period of three months, effective June 1, 2004, by Order of this Court filed on May 10, 2004, be restored to the practice of law, effective immediately; and it is further
ORDERED that HOWARD A. GROSS shall continue to attend sessions of Alcoholics Anonymous or Narcotics Anonymous on a regular basis until the-further Order of the Court.